Title: To James Madison from Albert Gallatin, [7 February 1805]
From: Gallatin, Albert
To: Madison, James


Dear Sir
Saturday morning [ 7 February 1805]
I enclose the copy of a note which I sent yesterday to General Turreau, and a letter I have this day received from him. No money can be paid to Buisson on advance without your permission, as your last letter on that subject, written in 1802 & enclosing Mr Lincoln’s opinion, which forbad any payment remains on the files of the office. If a payment is made, the two hundred dollars which you advanced should be included so as to cover the Same. You may direct therefore a payment of five hundred dollars taking care that he shall receive only three hundred. Respecfully Your’s
Albert Gallatin
Please to return the copy of my note to Gen. Turreau.
